Opinion filed August 31, 2011




                                          In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00005-CR
                                        __________

                      WILLIAM ROGER GAGNON, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 104th District Court

                                    Taylor County, Texas

                                 Trial Court Cause No. 16966B



                           MEMORANDUM OPINION
       William Roger Gagnon appeals his conviction by a jury of the offense of murder. The
jury assessed his punishment at life imprisonment in the Texas Department of Criminal Justice,
Institutional Division. He contends in a single issue that the trial court committed reversible
error by denying his motion to suppress based on alleged violations of his rights under the
Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution; Article I,
section 9 of the Texas Constitution; and Article 38.23 of the Texas Code of Criminal Procedure,
TEX. CODE CRIM. PROC. ANN. art. 38.23 (Vernon 2005). We affirm.
       The body of the deceased victim, Albert Cadena, was discovered on the morning of
May 26, 2008, in an alleyway in Abilene. Gagnon had been arrested at approximately 2:00 a.m.
on that same morning. At about 4:00 p.m. on that date, investigators had him brought from the
jail to the Taylor County Law Enforcement Center, where an interview was conducted and
recorded on video. Two days later, investigators conducted a second interview, which was also
recorded on video.
       Gagnon testified at the hearing on the motion to suppress that, for six months, he had
been taking Valium and using heroin, alcohol, and cocaine. He insisted he had not been sleeping,
but staying up on those drugs. He indicated that he remembered talking to Detective Ford but
could not remember what they talked about. He stated that his head was very “clouded up” and
that he did not finally come to his senses for about two weeks because of the effect of heroin.
       Willie Ford testified that he is a criminal investigator with the Abilene Police
Department. He said that Gagnon volunteered to talk to him and that he read Gagnon his
Miranda1 rights. He indicated that Gagnon told him he understood those rights. He stated that
Gagnon at no time told him he did not understand what was going on and never told him that he
was intoxicated and could not talk to him or that he was doing this involuntarily. Detective Ford
testified that the interview with Gagnon lasted close to two hours. He said that, when Gagnon
asked for water, he went and got Gagnon water. He related that, when Gagnon asked to use a
telephone, he was allowed to use a telephone.
       Detective Ford gave very similar testimony concerning a second interview that was
conducted two days after the first one. He said Gagnon never told him he had been on drugs and
could not do the interview. He stated that, other than scratches on Gagnon’s face, he saw
nothing unusual about Gagnon’s demeanor as far as his competency or coherence.
       The trial court is the sole factfinder at a suppression hearing, and it may believe or
disbelieve all or any part of a witness’s testimony. Amador v. State, 275 S.W.3d 872, 878 (Tex.
Crim. App. 2009). At a suppression hearing, the trial court, like any factfinder, may make
reasonable inferences from the evidence presented. Id. The trial court’s ruling on a motion to
suppress, like any ruling on the admission of evidence, is subject to review on appeal for abuse
of discretion. Id. We are to uphold the trial court’s ruling if it is reasonably supported by the
record and is correct under any theory of law applicable to the case. Id. at 878-79.


       1
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                                      2
       The trial court’s findings of fact were completely consistent with the testimony of
Detective Ford. Based upon those findings of fact, the trial court found that Gagnon knowingly
and voluntarily waived his Miranda rights prior to and during both interviews and knowingly
and voluntarily waived his rights under the Texas and United States Constitutions during both
interviews. The trial court also found that both videotaped statements Gagnon gave to the police
were knowing and voluntary. Because the findings of fact are reasonably supported by the
testimony of Detective Ford and because the conclusions of law are reasonably supported by the
findings of fact, we hold that the trial court did not abuse its discretion by denying Gagnon’s
motion to suppress.
       Gagnon’s contention is that the combination of alcohol and drugs he had been taking
combined to cause both of his statements to police to be involuntary. He cites the detailed
testimony he gave in support of his position. In the findings and conclusions regarding Gagnon’s
statements, the trial court made the following findings, among others:
               4. During the interview, Appellant appeared calm, coherent, and sober to
       the investigator. Also Appellant’s eyes appeared normal to the investigator.

               5. During the interview, Appellant never told the investigator that he did
       not understand what was going on. Also, Appellant never told the investigator
       that he was intoxicated and couldn’t talk.

               8. During the interview, Appellant was coherent; and, he cooperated with
       the investigator.

              11. . . . . Appellant . . . did not appear intoxicated to the investigator.
       Appellant did not tell the investigator that he was intoxicated or that he had been
       on drugs.

               12. During the May 28 interview, Appellant appeared coherent to the
       investigator. Also, Appellant was able to answer the investigator’s questions
       intelligently.

               14. During the May 28 interview, Appellant did not appear sleepy to the
       investigator.

               18. Appellant knowingly and voluntarily waived his Miranda rights prior
       to and during both interviews.

These findings are reasonably supported by the evidence and, in turn, reasonably support the trial
court’s conclusion that both of Gagnon’s statements were knowing and voluntary. We overrule
Gagnon’s sole issue.
                                                3
       The judgment is affirmed.


                                                                                PER CURIAM


August 31, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.2




       2
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                4